DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/08/2020. The applicant submits one Information Disclosure Statement dated 05/20/2022. The applicant does not claim Domestic or Foreign priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson US 2012/0253892 in view of Domnick US 2017/0017927.
As per claim 1, A fleet management server comprising: 
a memory; (Davidson paragraph 0120 discloses, “The central server 120 further includes memory 66, which preferably includes both read only memory (ROM) 65 and random access memory (RAM) 67.”)
a processor, coupled to the memory, wherein the processor is configured to: 
receive past event data associated with at least one vehicle and at least one driver, the past event data representing at least one respective past vehicle event that occurred when one of the drivers was driving one of the vehicles; (Davidson paragraphs 0073 discloses, “For example, large-scale embodiments of the fleet management system may include thousands of telematics devices 102 and portable data acquisition devices 110 each capturing data from a unique delivery vehicle 100 or driver and transmitting the captured data to multiple servers 120.”  Paragraph 0120 discloses, “The central server 120 includes a processor 60 that communicates with other elements within the central server 120 via a system interface or bus 61. In the illustrated embodiment, the central server 120 includes a display device/input device 64 for receiving and displaying data.” And paragraph 0074 discloses, “In controlling the various vehicle sensors, the telematics device 102 is able to capture and store telematics data from the various vehicle sensors according to a programmed logic and associate the captured telematics data with contextual data (e.g., date, time, location). The captured telematics data and contextual data may then be transmitted by the telematics device 102 directly to the central server 120 via the network 130, or to the portable data acquisition device 110 (which may later transmit the data to the central server 120 itself).”)
receive respective predetermined classifications of the past vehicle events that were previously manually assigned based on respective contemporaneous videos of the past vehicle events; (Davidson paragraph 0157 discloses, “According to various embodiments, the data segmenting module 1000 is configured for evaluating operational data in order to identify segments of activity indicated by the data (herein referred to as "segmenting" the data). Each identified activity segment represents a period of time (e.g., 11:00 to 11:42 on 12/31/10) classified according to activity (e.g., vehicle stop time, vehicle travel time, driver lunch break).”)
receive novel event data representing at least one respective novel vehicle event; (Davidson paragraph 0158 discloses, “In various embodiments, the data segmenting module 1000 is configured to identify a plurality of programmed activity segments indicating various vehicle-related, delivery-related, and/or driver-related activities and occurrences.”)
automatically assign respective ones of the predetermined classifications to the novel vehicle events based on the previous manually assigned classifications to the past vehicle events; (Davidson paragraphs 0152 discloses, “At step 906, the central server 120 first identifies the operational data the user has selected for loading by reviewing the user's menu selections 802-808. For example, the user may request operational data relating to a particular driver (e.g., by using the driver menu 806) and captured on a particular day (e.g., by using the date menu 804). As another example, the user may request operational data for all drivers based at a particular location and captured on a particular day or range of days (e.g., by selecting a location using the location menu 802 and a date or date range using the date menu 804, and not selecting a particular driver). The central server 120 then accesses the operational data stored the Operational Data Set of the central server database, identifies and retrieves all operational data matching the user's selections, and loads the retrieved data (e.g., in the central server's memory) for use in performing analyses.” And paragraph 0158 discloses, “The data segmenting module 1000 identifies these activity segments based on operational data stored in the Operational Data Set, which may include telematics data captured from the telematics device 102 and service data captured from the portable data acquisition device 110. As discussed above in regard to FIGS. 8 and 9, the central server 120 may call the data segmenting module 1000 to segment operational data selected by a user using the user interface menus 802-808 (e.g., in step 906 of FIG. 9). FIG. 10 illustrates steps executed by the data segmenting module 1000 to segment user-selected operational data according to one embodiment.”) and 
output, to a user of the fleet management server, the respective automatically assigned predetermined classifications of the novel vehicle events. (Davidson paragraphs 0107 discloses, “As noted above, the portable data acquisition device 110 may be configured for receiving and storing user input received from a driver, receiving and displaying information received from the central server 120, receiving and storing telematics data received from the telematics device 102, and transmitting any received data to the central server 120 over the network 130.” And Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”)
Davidson discloses a system and method for assessing delivery performance based on operational data. Davidson does not disclose the output of automatically assigned predetermined classifications of the novel vehicle events. Domnick teaches the output of automatically assigned predetermined classifications of the novel vehicle events. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Domnick et.al. into the invention of Davidson. Such incorporation is motivated by the need to ensure accurate delivery of packages and tracking of vehicle activity.
As per claim 2, The fleet management server as set forth in claim 1, wherein the processor is further configured to: identify respective driver data in the novel event data; (Davidson paragraph 0067 discloses, “The central server may be configured for evaluating telematics data received from the telematics devices and service data received from the service devices in order to assess driver efficiency, vehicle efficiency, and other logistical efficiencies. In addition, the central server may be configured for providing graphical presentations of telematics data and/or service data in efficiency-indicative formats, as well as for updating GPS-based maps based on vehicle telematics data.”) and 
output the respective driver data with the automatically assigned predetermined classifications of the novel vehicle events. (Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”)
As per claim 3, The fleet management server as set forth in claim 2, wherein the processor is further configured to: output the novel vehicle events organized by the driver data. (Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”)
As per claim 4, The fleet management server as set forth in claim 1, wherein the processor includes a neural network. (Domnick paragraph 0033 teaches, “For example, but not limited hereto, prediction model generation module 403 may include or utilize one or more of a regression model, a neural network, a non-linear curve fitting model, correlation coefficients, path analysis, structural equation modeling, principal component analysis, genetic algorithms, analysis of variance, or any other type of predictive modeling to analyze and/or derive event prediction model 404 from historical driver log information for predicting a corresponding historical adverse driver event 302 based on the historical driver log information.”)
As per claim 5, The fleet management server as set forth in claim 4, wherein the neural network includes a multilayer architecture. (Domnick paragraph 0033 teaches, “For example, but not limited hereto, prediction model generation module 403 may include or utilize one or more of a regression model, a neural network, a non-linear curve fitting model, correlation coefficients, path analysis, structural equation modeling, principal component analysis, genetic algorithms, analysis of variance, or any other type of predictive modeling to analyze and/or derive event prediction model 404 from historical driver log information for predicting a corresponding historical adverse driver event 302 based on the historical driver log information.”)
As per claim 6, The fleet management server as set forth in claim 5, where the multilayer architecture includes a bidirectional LSTM layer. (Davidson paragraph 0101 discloses, “As noted above, in response to a triggering event--such as a defined vehicle event or elapsed threshold data capture time--the telematics device 102 captures telematics data from the vehicle sensors 410. In one embodiment, the telematics device 102 is configured to store the captured telematics data in fields of one or more data records, each field representing a unique measurement or other data from a unique vehicle sensor. As the telematics device 102 continues to capture telematics data in response to triggering events, multiple records of data comprising multiples sets of concurrently captured telematics data are amassed. The captured telematics data may be initially stored, for example, in the telematics devices memory modules 201, in another data storage component of the telematics device 102, or in a remote location (e.g., a cloud database).”)
As per claim 7, The fleet management server as set forth in claim 1, wherein the past event data and the novel event data received by the processor includes at least one of excessive braking event, excessive curve speed event, roll stability protection event, evasive maneuver, emergency stopping, vehicle control recovery, collision mitigation braking, forward collision warning, and following distance event. (Domnick paragraph 0036 teaches, “Moreover, as mentioned above, each event prediction model 404 includes a specific set of one or more derivation rules 407 and one or more derivations 409 that are specific to identifying a risk of occurrence of a specific adverse driver event 302 from set 304 of driver log information 121.” And paragraph 0032 teaches, “The definition of the different types of adverse driver events 302 may be configurable, and thus may vary from operator to operator. For the sake of example, the following may be suitable definitions of some types of adverse driver events 302: a preventable accident may be considered to be any accident in which a driver may have the ability to avoid an accident (e.g., by maintaining greater distance from vehicle it may be following); a severe accident may be considered to be any accident in which there is damage to vehicle 104 operated by driver or to another vehicle or to some other property; a traffic rule violation may be a violation of a government or operator defined traffic rule; an hours-of-service violation may be a violation of a government or operator defined rule relating to how many hours a driver may drive; and critical events may be considered driving above the speed limit, roll stability control and/or harsh braking.”)
As per claim 8, The fleet management server as set forth in claim 1, further including: a wireless transceiver, the processor being coupled to the wireless transceiver and receiving at least the past event data and the novel event data via the wireless transceiver. (Davidson paragraph 0104 discloses, “For example, the telematics device 102 may be configured to first attempt to establish a connection with the central server 120 (e.g., via a wireless signal). If a successful connection is made, the telematics device 102 will transfer captured data to the central server 120.”)
As per claim 9, The fleet management server as set forth in claim 1, wherein: the at least one novel vehicle event is associated with the at least one vehicle and at least one driver; (Domnick paragraph 0044 teaches, “In some aspects, for example, the driver log module 109 may execute code to generate a graphical user interface or other user input interface on a user interface, e.g., a display, of MCP 106, where the graphical user interface may be operable to receive an indication of driver log information 121 via manual inputs by the truck driver or via automatic collection based on the various sensors, or some combination of both. For instance, driver log module 109 may collect the driver log information 121 corresponding to a respective driver (e.g., a driver may log in or may provide an identifier to identify him/her self) once every minute based on a manual input by the truck driver of a current driver state (e.g., a log code, such as a code corresponding to “off duty,” “sleeping/resting,” “driving,” and “on duty but not driving”) at the user interface of the MCP 106.”) and 
the at least one novel vehicle event occurred when one of the drivers was driving one of the vehicles. (Davidson paragraph 0144 discloses, “In one embodiment, a data record of telematics data may comprise a plurality of data fields each representing a measurement from the vehicle sensors 410 (e.g., vehicle speed, vehicle location, engine speed, seat belt status) and a plurality of data fields each representing a contextual data measurement (e.g., date, time, driver, vehicle, logged reason for data capture). The data in each data field of the record represents data captured concurrently with the data in the other data fields. Likewise, in one embodiment, a data record of service data may comprise a data field representing an indication received from a user (e.g., a delivery stop is being commenced) and a plurality of data fields each representing a contextual data measurement (e.g., date, time, driver, vehicle, stop number, bill of lading number).”)
As per claim 10, The fleet management server as set forth in claim 1, wherein: the novel event data is associated with the at least one novel vehicle and/or at least one novel driver; (Davidson paragraph 0144 discloses, “In one embodiment, a data record of telematics data may comprise a plurality of data fields each representing a measurement from the vehicle sensors 410 (e.g., vehicle speed, vehicle location, engine speed, seat belt status) and a plurality of data fields each representing a contextual data measurement (e.g., date, time, driver, vehicle, logged reason for data capture). The data in each data field of the record represents data captured concurrently with the data in the other data fields. Likewise, in one embodiment, a data record of service data may comprise a data field representing an indication received from a user (e.g., a delivery stop is being commenced) and a plurality of data fields each representing a contextual data measurement (e.g., date, time, driver, vehicle, stop number, bill of lading number).”) and 
the processor is configured to automatically assign respective ones of the predetermined classifications to the at least one novel vehicle event based on the previous manually assigned classifications to the past vehicle events. (Davidson paragraphs 0107 discloses, “As noted above, the portable data acquisition device 110 may be configured for receiving and storing user input received from a driver, receiving and displaying information received from the central server 120, receiving and storing telematics data received from the telematics device 102, and transmitting any received data to the central server 120 over the network 130.”)
As per claim 11, The fleet management server as set forth in claim 1, wherein: 
the novel event data is associated with the at least one novel vehicle and/or at least one novel driver; (Davidson paragraphs 0073 discloses, “For example, large-scale embodiments of the fleet management system may include thousands of telematics devices 102 and portable data acquisition devices 110 each capturing data from a unique delivery vehicle 100 or driver and transmitting the captured data to multiple servers 120.” and paragraph 0144 discloses, “In one embodiment, a data record of telematics data may comprise a plurality of data fields each representing a measurement from the vehicle sensors 410 (e.g., vehicle speed, vehicle location, engine speed, seat belt status) and a plurality of data fields each representing a contextual data measurement (e.g., date, time, driver, vehicle, logged reason for data capture).”)
the at least one vehicle and the at least one novel vehicle are both included in a fleet-and the past vehicle data and predetermined classifications are from the fleet; (Davidson paragraphs 0152, 0157, and 0158) and the 
processor is configured to automatically assign respective ones of the predetermined classifications to the at least one novel vehicle event based on the previous manually assigned classifications to the past vehicle events. (Davidson paragraph 0071 discloses, “In particular, the fleet management system may be configured to capture operational data from the fleet--including telematics data from fleet vehicles and service data from service devices--and evaluate the captured operational data in order to identify potentially inefficient or undesirable driver behavior, and to provide a unique graphical presentation of the telematics data and service data indicative of identified behavior that allows system users to understand the context in which the behavior occurred.”)
As per claim 12, The fleet management server as set forth in claim 1, wherein: the processor is configured to automatically assign the respective predetermined classifications to the at least one novel vehicle event without basing the automatic classifications on respective contemporaneous video of the novel vehicle events. (Davidson paragraph 0157 discloses, “According to various embodiments, the data segmenting module 1000 is configured for evaluating operational data in order to identify segments of activity indicated by the data (herein referred to as "segmenting" the data). Each identified activity segment represents a period of time (e.g., 11:00 to 11:42 on 12/31/10) classified according to activity (e.g., vehicle stop time, vehicle travel time, driver lunch break). In many instances, certain activity segments may overlap with other activity segments (e.g., segments indicating engine idle time attributable to a traffic jam may overlap with segments indicating vehicle travel time). By segmenting the operational data captured by the telematics device 102 and portable data acquisition device 110, the data segmenting module 1000 can generate an accounting of activities occurring during the fleet's operating hours.”)
As per claim 13, A fleet management server as set forth in claim 1, wherein: the processor is configured to automatically assign the respective predetermined classifications to the at least one novel vehicle event based on past event data from this single specific or multiple fleets. (Davidson paragraph 0158 discloses, “In various embodiments, the data segmenting module 1000 is configured to identify a plurality of programmed activity segments indicating various vehicle-related, delivery-related, and/or driver-related activities and occurrences. The data segmenting module 1000 identifies these activity segments based on operational data stored in the Operational Data Set, which may include telematics data captured from the telematics device 102 and service data captured from the portable data acquisition device 110. As discussed above in regard to FIGS. 8 and 9, the central server 120 may call the data segmenting module 1000 to segment operational data selected by a user using the user interface menus 802-808 (e.g., in step 906 of FIG. 9).”)
As per claim 14, A fleet management server as set forth in claim 1, wherein the automatic assignment behavior is based on a user preference. (Davidson paragraphs 0107 discloses, “As noted above, the portable data acquisition device 110 may be configured for receiving and storing user input received from a driver, receiving and displaying information received from the central server 120, receiving and storing telematics data received from the telematics device 102, and transmitting any received data to the central server 120 over the network 130.”)

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Davidson US 2012/0253892 in view of Domnick US 2017/0017927 in view of Ludwick US 2019/0285425.
As per claim 15, A fleet management server as set forth in claim 1, wherein the processor is configured to: automatically assign respective ones of the predetermined classifications to the novel vehicle events based on learned associations between the past vehicle events. (Ludwick paragraph 0083 teaches, “The machine-learned method on the server computing devices 310 may be a regression model or a classification model, and may further be a linear model, a boosting tree model, a random forest model, or a neural net model. The model may be built using data from past trips as training data to solve optimization functions that aims to, for example, minimize empty miles driven by the fleet, minimize wait times of users, and minimize energy costs.”)
             Davidson discloses a system and method for assessing delivery performance based on operational data. Davidson does not disclose learned associations between the past vehicle events. Ludwick does teach of learned associations between the past vehicle events. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Ludwick et.al. into the invention of Davidson. Such incorporation is motivated by the need to ensure accurate delivery of packages and tracking of vehicle activity.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666